DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 is objected to because of the following informalities:   a period is missing at the end of claim 9.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is  rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In this case, claim 8 recites  the metal comprises at least one of gallium, indium, bismuth, iron, titanium and other metals,  wherein such other metals do not further limit its parent claim 1 recited metal.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
  Claims 1-2, 7-9, 11 and 20, 26-27, 31-33, 36-40, 54-57 are rejected under 35 U.S.C. 103 as obvious over Thuo (WO2015/089309) in view of Ying (US5958367).
Thuo teaches a method of making organo-metal material (a material having a liquid core and a thin oxide layer functionalized with acetic acid (abstract, page 6 line 9-page 8 line 15,  page 9 lines 3-10, Fig.  6 and 11.) comprising providing a metal ion source (droplet of gallium –indium eutectic) in a carrier fluid  and at least one organic material via shearing force (page 10 lines 14-24, page 7 lines 21-page 8 line 15).  Thuo teaches the organic material being carboxylic acid, such as acetic acid (a C2 carboxylic acid), or longer acid such as octanoic acid and such carboxylic acid can include functional group such as hydroxyl, alkoxyl etc. wherein the core-shell particles can include one or more layers of organic material(s) that are cross-linked (page 7 lines 21-
Thuo further teaches gallium being reacted with an oxidizer such as water (i.e. water being a medium) in the acidic solution to form gallium oxide and organic material (acetic acid) binds to the gallium oxide ( i.e. 1D metal-containing  coordination polymers) (Fig. 6C, page 11 lines 9-14, page 13 lines 27-29).  Thuo teaches carboxylic acid (acetic acid, octanoic acid) forming ligands in the solution  wherein the ligands may form one or more monolayers (page 8 lines 16-22, page 11 lines 15-21). Thuo further teaches the self-assemble on the oxide surface stable three layered EGaIn micro and nano-sized core-shell particles may be produced (page 14 lines 1-5).  Thuo also discloses the capillary-driven self-assembly mechanisms can help core-shell particles having self-assembled organic material  assembled into chains (Fig. 8) and/or hexagonally packed structures (Fig. 9) (page 16 lines 18-23). 
As for the claimed 1D-metal coordination polymer containing a chelating ligand that is a conjugate base of the carboxylic acid, Thuo already teaches a  process of shearing EGaIn particles in an aqueous acetic acid solution (page 10 lines 14-page 12 line 1, page 13 lines 27-page 14 line 19, Fig. 6 and 8-9)   then aging such solutions (page 4-5),  wherein such process is same or substantially the same as that of instantly claimed in light of the instant specification (see US 2018/0311655 [0035]-[0037]), therefore, same or substantially the same 1D metal containing coordination polymers containing metal ion and a chelating ligand that is a conjugate base of the carboxylic acid ( i.e. acetic acid),   which self-assemble and precipitate as at least one of a 2D and 3D coordination polymer as that of instantly claimed would be expected.

Regarding claim 1, Thuo does not expressly teach thermal treating the material to form porous metal oxide. 
Ying teaches a method of forming transition metal (including group IIIA metal element) precursor and surfactant (ligands or small organic moiety) to form  organo-metal material (col. 8 lines 56- col. 9 line 4, col 9 lines 9-27, col. 9 lines 55-62) wherein the surfactant material including amine group and carboxylate functional head group  (col. 12 lines 50-col.13 lines 9, col. 13 lines 39-54, col. 13 lines 39-45) wherein the head group of  surfactant or small organic moiety reacting with metal precursor compound to form an optimal metal-organo complex ( i.e. coordination polymer as that of instantly claimed).  Ying further teaches thermal treating the material (col. 15 lines 45-55) to form mesoporous metal oxide. 

Regarding claim 2, Thuo already teaches metal dissolution by acetic acid (page 13 last line). 
Regarding claim  7-9, Thuo already teaches such limitations as discussed above. 
Regarding claim 11, such limitations are met as discussed above. 
Regarding claim 20, Thuo already teaches a same or substantially the same the process as that of instantly claimed, wherein such process forms a same or substantially the same 1D metal containing coordination polymers which self-assemble and precipitate as at least one of a 2D and 3D coordination polymer as that of instantly claimed is expected.  Thuo further teaches two or more of the nanoparticles can be self-assembled into chains (Fig. 8) and/or hexagonally packed structures having high aspect ratios (page 16 lines 18-27), wherein a same or substantially the same self-assembly being tuned through organization of a coordination sphere leading to self-assembly of 3D high aspect material of different shape as that of instantly is expected. 
Regarding claim 26,  Thuo already teaches a same or substantially the same the process as that of instantly claimed, which using same or substantially the same acetic acid aqueous solution and same or substantially the same liquid metal ion sources to form same or substantially the same metal 1D metal containing coordination polymers which self-assemble and precipitate as at least one of a 2D and 3D coordination 
Regarding claim 27, Thuo  already teaches a process of shearing EGaIn particles in an aqueous acetic acid solution (page 10 lines 14-page 12 line 1, page 13 lines 27-page 14 line 19, Fig. 6 and 8-9)   then aging such solutions (page 4-5),  wherein such process is same or substantially the same as that of instantly claimed in light of the instant specification (see US 2018/0311655 [0035]-[0037]), therefore, same or substantially the same the organo- metal material comprises the solvent molecule of the medium  as that of instantly claimed would be expected.  Furthermore, it would have been obvious to one of ordinary skill in the art that at least some of solvent molecule will be adsorbed onto the formed organo-metal material because the organo-metal material is formed in the presence of such solvent.  
Regarding claim 31, Thuo  already teaches a process of shearing EGaIn particles in an aqueous acetic acid solution (page 10 lines 14-page 12 line 1, page 13 lines 27-page 14 line 19, Fig. 6 and 8-9)   then aging such solutions (page 4-5),  wherein such process is same or substantially the same as that of instantly claimed in light of the instant specification (see US 2018/0311655 [0035]-[0037]), therefore, same or substantially the same material having multiple metal centers, either forming as a component of the same or different coordination polymer chains as that of instantly claimed would be expected. 

Regarding claim 33, Thuo further teaches other metal elements can be included in the material (page 6 lines 15-23).  Ying also teaches metal material can include transition metal and group IIIA-IIA elements to form  organo-metal material   (col. 8 lines 56- col. 9 line 4, col. 9 lines 55-62).  It would have been obvious for one of ordinary skill in the art to adopt additional metal elements into the organo-metal material for help forming desired metal oxide with needed dopant as suggested by Ying. 
Regarding claim 36, such limitations are met as discussed above. 
Regarding claim 37-39, Ying teaches a same or substantially the same thermal treatment under same or substantially the same temperature (col. 16 lines 56-59)  as that of instant application (see US 2018/0311655 [0028], [0042]), while Thuo already teaches a same or substantially the same process of forming a same or substantially the same oragno-metal material,  therefore, same or substantially the same multiple levels of porosity,  nanometer pores are  localized on the regions that are sintered and/or coalesced while the larger pores are localized near the regions, porosity is tuned through sintering and/or coalescing, porous material having a 3D interconnected porous network,  as those  of instantly claimed would be expected. 
Regarding claim 40, Thuo already teaches forming a Ga2O3 containing material, which is a well-known semi-conductor material (See US2013/0056785 [0268], 2O3 material as semiconductor, therefore, same or substantially the same tunable conductivity, degree of doping and defect density such that electron mobility being significantly different than in analogous thin film product as that of instantly claimed would be expected. 
Regarding claim 54, Thuo already teaches a  process of shearing EGaIn particles in an aqueous acetic acid solution (page 10 lines 14-page 12 line 1, page 13 lines 27-page 14 line 19, Fig. 6 and 8-9)   then aging such solutions (page 4-5),  wherein such process is same or substantially the same as that of instantly claimed in light of the instant specification (see US 2018/0311655 [0035]-[0037]), therefore, same or substantially the same 1D metal containing coordination polymers containing metal ion and a chelating ligand that is a conjugate base of the carboxylic acid ( i.e. acetic acid),   which self-assemble and precipitate as at least one of a 2D and 3D coordination polymer, thus  forming a coordination polymer containing metal ion in nanobeam shape would be expected.  Ying further teaches the formed  metal oxide  substantially retain the hexagonal mesostructure upon removal the surfactant  via thermal treatment up to 900 C° (col. 4 lines 21-37,  col. 16 lines 55-60).   Since Ying disclosed thermal treatment temperature is substantially the same as that of instantly claimed while Thuo already suggests a same or substantially the same coordination polymer having nanobeam shape,  it would have been obvious for one of ordinary skill in the art to expect same or 
Regarding claim 55-57, Thuo already teaches such limitations as discussed above. 
Claims 21-26 and 28-30, 35, 54 are rejected under 35 U.S.C. 103 as obvious over Thuo (WO2015/089309) in view of Ying (US5958367) as applied above, and further in view of Jacobson (US7476442). 
Regarding claim 21, Thuo in view of Ying does not expressly teach the material being a beam-like material with a square or rectangular cross-section. 
Jacobson teaches using different ligands to allow for spatial and geometric control over the orientations of linker moieties on nanoparticles (col. 4 lines 57-67, col. 5 lines 30-40) for forming desired polymerization.  Jocobson also teaches nanoparticle building block geometry can be controlled which can take three-dimensional shape such as triangles, rods, cub etc. (col. 5 line 52-col. 6 line 6). 
It would have been obvious for one of ordinary skill in the art to use different ligands thus controlling the geometry of the building block of the nanoparticle (e.g. rod) as shown by Jacobson to modify the nanoparticle producing process of Thuo in view of Ying because by doing so can help obtaining desired nanoparticles in a controlled fashion as suggested by Jacobson (col. 4 lines 57-67, col. 6 lines 7-14).   It would have been obvious to adopt a rod with well-known rectangular or square cross-section for obtaining a desired rod (i.e. beam) because adopting such well-known cross-section for obtaining desired rod is well within the scope of one ordinary skill in the art. 

Jacobson already teaches using different ligands to allow for spatial and geometric control over the orientations of linker moieties on nanoparticles as discussed above. 
It would have been obvious for one of ordinary skill in the art to adopt appropriate spatial and geometric control over the orientations of linker moieties on nanoparticles for help obtaining a thin beam-like material comprises a sheet or film for desired structures for intended uses as suggested by Jacobson (col. 4 lines 57-67, col. 6 lines 7-14). 
Regarding claim 23, since Thuo already teaches using a film of the nanoparticles, therefore, isolating a single layer of the beam-like material as a 2D material appears to an apparent choice for one of ordinary skill in the art. 
Regarding claim 24, Jacobson further teaches different linker moieties being used wherein one can be bound to the nanoparticles surface while the other ligand can be pointing outward (i.e. orthogonal to each other) (col. 12 lines 24-31) and such ligands that giving linking moieties oriented in trigonal, bipyramidal, and etc. geometries (col 12 lines 32-53). 
It would have been obvious for  one of ordinary skill in the art to adopt such two different linker moieties as shown by Jacobson to obtain linker moieties in bipyramidal geometries for help obtain nanoparticles having stable multi-particles structure as suggested by Jacobson (col. 11 line 62-col.12 line 9). 

Regarding claim 26,  Jacobson already teaches controlling different linker moieties interactions for control over the geometry of the linker moieties (col. 12 lines 32-53) and for spatial and geometry control of the nanoparticles building blocks (col. 4 lines 57-67, col. 5 lines 30-40, col. 5 line 52-col. 6 line 6). 
It would  have been obvious for one of ordinary skill in the art to  tube the self-assembly via controlling  the secondary bonds formed between peripheral moieties of chelating ligands such that differential strength in these bonds leading to control over the cross-sectional shape of  a resulting 3D beam  as suggested by Jacobson to modify the nanoparticle producing process of Thuo in view of Ying because by doing so can help obtaining desired nanoparticles in controlled fashion and  having stable multi-particles structure as suggested by Jacobson (col. 4 lines 57-67, col. 6 lines 7-14, col. 11 line 62-col.12 line 9). 
Regarding claim 28-29, such limitations are met as discussed above. 
Regarding claim 30, Jacobson further discloses using certain amount of linker moieties and capturing electrostatically stabilized particles with linker ligands (col. 11 lines 33-61, col. 12 lines 32-53) for achieve certain coordination geometry, wherein the coordination geometry is apparently controlled via stoichiometry and/or stereo-electronic structure. 
Regarding claim 35, Jacobson already teaches assembly and coordination geometry can be controlled as discussed above.  It would have been obvious for one of ordinary skill in the art to assembly the different metal centers for in an uniform manner 
Regarding claim 54,   since Jacobson further discloses forming a desired shape (such as beam) (noted Thuo in view of Ying already discloses such material in nano size) from coordination ligands is obvious choice for one of ordinary skill in the art.  It would have been obvious for one of ordinary skill in the art to adopt appropriate spatial and geometric control over the orientations of linker moieties on nanoparticles for help obtaining a thin beam-like material comprises a sheet or film for desired structures for intended uses as suggested by Jacobson (col. 4 lines 57-67, col. 6 lines 7-14).   Ying already teacher thermal treatment   up to 900 C° (col. 4 lines 21-37,  col. 16 lines 55-60) can form a metal oxide  retaining   the coordination polymer shape.   Therefore, it would have been obvious for one of ordinary skill in the art to adopt such thermal treatment as shown by Ying to form a desired metal oxide having desired  shape (nano beam shape)  retained as that of formed coordination polymer (i.e. metal-organo complex )  as intermediate in the production process. 

Response to Amendment
The  affidavit under 37 CFR 1.132 filed  on 01/29/2021 is insufficient to overcome the rejections because the supplied data is incommensurate with scope of claims.   Firstly, the examiner would like to kindly reminder the applicant that evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims.   In order to establish unexpected results over a claimed range, applicants 

Response to Arguments

Applicant's arguments filed on 01/29/2021  have been fully considered but they are not persuasive.  In response to applicant’s arguments about  no cited reference teaching a metal oxide can serve as a metal precursor for formation of Ying’s mesoporous metal oxide, or no motivation to combine Ying’s thermal treatment with Thuo disclosed core-shell particles that have metal oxide shell,  the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Thou requires using organic molecule (i.e. carboxylic acid) to link onto the metal oxide shell surface forming a metal-organo complex, i.e., coordination polymer containing carboxylic acid group and metal and oxygen component.   Ying teaches using surfactant having certain headgroup (such as carboxylate head group, small organic moiety) to form coordination polymer and linking such co-ordination polymer onto metal precursor compound surface to form organo-metal compound composed of carboxylate group,  metal and oxygen having desired structured porosity, and the thermal treatment can provide desired porous metal oxide.   In other words, both references are directed to using organic molecule linkage onto metal compound surface for forming desired organo-metal material then obtaining .  
	In response to applicant’s arguments about present application’s thermal treatment leading to ß-Ga2O3 having a BET surface of 65 m2/g which is unexpected, first of all, instant application recited method   disclosed thermal treatment forming  porous metal oxide  is just an alternative choice,  because claim 1 expressly recites “thermally treating the coordination polymer material to form a porous metal oxide material, or thermally treating the coordination polymer material to form a residual carbon-containing layer on surfaces of the thermally treated material”.   Secondly,  even if thermally treating leading to forming a porous metal oxide, but claim 1 recited porous 
comprising “providing a metal ion source in an aqueous acidic medium comprising a carboxylic acid”,….  “a metal ion comprising gallium, indium, bismuth, tin, iron, titanium, an alloy thereof,  or a combination thereof”,    and  (claim 1),  wherein thermal treatment either leading to form a porous metal oxide material,  or  form a carbon-containing layer on surface of the thermally treated material.    In other words, even if such ß-Ga2O3 having a BET surface of 65 m2/g which is unexpected,   it  is not readily apparent for one of ordinary skill in the art that such improved results will occur over the entire claimed range,   i.e. any metal ion comprising gallium, indium, bismuth, tin, iron, titanium, an alloy thereof, or a combination thereof in any acidic medium comprising any carboxylic acid,   and thermally treating at any temperature.
	
Conclusion
Pertinent art of interests are cited onto PTO-892 form.  The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, for example Archer to US2012/0039824 discloses a nanoparticle  organic hybrid containing an organic polymer and an inorganic nanoparticle. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN LI whose telephone number is (571)270-5858.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JUN LI/Primary Examiner, Art Unit 1796